The opinion of the court was delivered by
DeBlanc, J.
Oharles Angelo was indicted for murder, found guilty,, and — in accordance with the qualified verdict returned against him— sentenced to hard labor in the State penitentiary, for the term of his-natural life. He appealed.
It appears, by the record, that eight witnesses — among them one Mary Anderson — were called and examined in behalf of the State, and that the prisoner offered to prove by three parties sworn for that purpose, that — after his arrest — the said Mary Anderson had stated to each of those parties that “ by this prosecution, she had revenged herself against Oharles Angelo, because he had refused to pay her fine and release her from the parish prison, when sentenced by Judge Milten-berger.”
The testimony sought to be elicited was objected to on the ground that Mary Anderson had not been asked, while on the stand, whether she had ever made such statement, and to whom, where and when it was made. The objection was sustained, and the prisoner’s counsel excepted.
The authorities on which he relies do not sustain his exception.
The 33d section of the act of May 4 1805, -provides “ that all the crimes, offenses and misdemeanors herein before named, shall be taken,' intended and .construed according to and in conformity with the common law of England ; and that * * the method of trial and rules of evidence, shall be, except as is by this act otherwise declared, according to said common law.”
"Under that law, it is a general rule that, whenever the credit of a. witness is to be impeached by proof of any thing that he has said or-done, in relation to the cause, he is first to be asked — on cross-examination — whether he has said or done, that which is intended to be proved, in order that he may have an opportunity of explaining that which is-prima facie contradictory.”
8 An. 115 ; Greenleaf on Evidence, vol. 1, p. 463 ; Wharton on Crim.. Law, vol. 1, pp. 817, 819; the Queen’s case, 2 Brod. & Bing, 313, 314; Roscoe’s Crim. Evid. p. 183.
In Ms brief, the prisoner’s counsel asserts that the verdict rendered against his client is based on exclusively the testimony of Mary Anderson, whom he denounces as a biased and revengeful perjurer. If so, he-should have shown — by his bill of exception — that of the eight witnesses examined on his trial, she alone swore to his guilt. This he did not do, *409and we cannot arbitrarily presume that the jurors’ verdict and the judge’s sentence rest upon a perjury.
Life is as sacred as liberty, and the murderer’s liberty is ‘the least-a State can exact as the price of his crime.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from is affirmed.
[Rehearing refused.